Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 29, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00748-CV



                       IN RE RAFAEL OJEDA, Relator


                         ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-03779A

                         MEMORANDUM OPINION

      On September 4, 2015, relator Rafael Ojeda filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Mike Engelhart, presiding judge of the 151st District Court of Harris County, to
dismiss the garnishment action pending in the trial court based on a forum-
selection clause.
      On September 4, 2015, the same day relator filed his petition in this court,
the trial court signed the final judgment in the garnishment action. Therefore,
relator has an adequate remedy by appeal.

      Accordingly, we deny relator’s petition for writ of mandamus. We also
deny relator’s motion for temporary relief and motion for expedited consideration
of the motion for temporary relief.


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                        2